 

Exhibit 10.23

 

Marquis at Crown Ridge

f/k/a The Estates at Crown Ridge

 

ASSUMPTION AND RELEASE AGREEMENT

 

This ASSUMPTION AND RELEASE AGREEMENT ("Agreement") is dated as of June 9, 2017,
by and among BRE MF CROWN RIDGE LLC, a Delaware limited liability company
("Transferor"), BR CWS CROWN RIDGE OWNER, LLC, a Delaware limited liability
company ("Transferee"), BRE APARTMENT HOLDINGS LLC, a Delaware limited liability
company ("Original Guarantor"), STEVEN J. SHERWOOD and THE STEVEN SHERWOOD
TRUST, ESTABLISHED SEPTEMBER 8, 1994 ("New Guarantor") and FANNIE MAE, a
corporation duly organized under the Federal National Mortgage Association
Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized and existing
under the laws of the United States ("Fannie Mae").

 

RECITALS:

 

A.            Pursuant to that certain Multifamily Loan and Security Agreement
dated as of May 27, 2014, executed by and between Transferor and Wells Fargo
Bank, National Association, a national banking association ("Original Lender")
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Loan Agreement"), Original Lender made a loan to Transferor in the
original principal amount of Thirty Million Ninety-One Thousand and 00/100
Dollars ($30,091,000.00) (the "Mortgage Loan"), as evidenced by, among other
things, that certain Multifamily Note dated as of May 27, 2014, executed by
Transferor and made payable to Original Lender in the amount of the Mortgage
Loan (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the "Note"), which Note has been assigned to Fannie Mae. The
current servicer of the Mortgage Loan is Wells Fargo Bank, National Association,
a national banking association ("Loan Servicer").

 

B.            In addition to the Loan Agreement, the Mortgage Loan and the Note
are secured by, among other things, (i) a Multifamily Mortgage, Deed of Trust or
Deed to Secure Debt dated as of May 27, 2014 and recorded May 28, 2014 in Volume
16694 and page number 1186 the land records of Bexar County, Texas (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Security Instrument") encumbering the land as more particularly described in
Exhibit A attached hereto (the "Mortgaged Property"); and (ii) an Environmental
Indemnity Agreement by Transferor for the benefit of Original Lender dated as of
the date of the Loan Agreement (the "Environmental Indemnity").

 

C.            The Security Instrument has been assigned to Fannie Mae pursuant
to that certain Assignment of Multifamily Mortgage, Deed of Trust or Deed to
Secure Debt dated as of May 27, 2014 and recorded May 28, 2014 in Volume 16694
and page number 1215 in the land records of Bexar County, Texas.

 

D.            The Loan Agreement, the Note, the Security Instrument, the
Environmental Indemnity and any other documents executed in connection with the
Mortgage Loan, including but not limited to those listed on Exhibit B to this
Agreement, are referred to collectively as the "Loan Documents." Transferor is
liable for the payment and performance of all of Transferor's obligations under
the Loan Documents.

 

Assumption and Release AgreementForm 6625Page 1Fannie Mae08-13© 2013 Fannie Mae



 

 

E.            Original Guarantor is liable under the Guaranty of Non-Recourse
Obligations dated as of May 27, 2014 (the "Guaranty"). The Loan Documents, the
Guaranty and the Interest Rate Cap Reserve and Security Agreement dated as of
May 27, 2014, by Transferor and Original Lender (the "Original Interest Rate Cap
Agreement") are referred to collectively as the "Original Loan Documents".

 

F.            Each of the Loan Documents has been duly assigned or endorsed to
Fannie Mae.

 

G.            Fannie Mae has been asked to consent to (i) the transfer of the
Mortgaged Property to Transferee and the assumption by Transferee of the
obligations of Transferor under the Loan Documents (the "Transfer") and (ii) the
release of Original Guarantor from its obligations under the Guaranty.

 

H.            Fannie Mae has agreed to consent to the Transfer subject to the
terms and conditions stated below.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.           Recitals.

 

The recitals set forth above are incorporated herein by reference.

 

2.           Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. The following terms, when used in
this Agreement, shall have the following meanings:

 

"Amended Loan Agreement" means either (a) the Amendment to Multifamily Loan and
Security Agreement executed by Transferee and Fannie Mae dated as of even date
herewith, together with the Loan Agreement, or (b) the Amended and Restated
Multifamily Loan and Security Agreement executed by Transferee and Fannie Mae
dated as of even date herewith.

 

"Claims" means any and all possible claims, demands, actions, costs, expenses
and liabilities whatsoever, known or unknown, at law or in equity, originating
in whole or in part, on or before the date of this Agreement, which Transferor,
Original Guarantor, or any of their respective partners, members, officers,
agents or employees, may now or hereafter have against the Indemnitees, if any
and irrespective of whether any such claims arise out of contract, tort,
violation of laws, or regulations, or otherwise in connection with any of the
Loan Documents, including, without limitation, any contracting for, charging,
taking, reserving, collecting or receiving interest in excess of the highest
lawful rate applicable thereto and any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of the Indemnitees, including any
requirement that the Loan Documents be modified as a condition to the
transactions contemplated by this Agreement, any charging, collecting or
contracting for prepayment premiums, transfer fees, or assumption fees, any
breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, breach of funding commitment, undue influence, duress, economic
coercion, violation of any federal or state securities or Blue Sky laws or
regulations, conflict of interest, negligence, bad faith, malpractice,
violations of the Racketeer Influenced and Corrupt Organizations Act,
intentional or negligent infliction of mental distress, tortious interference
with contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander, conspiracy or any claim for wrongfully accelerating the Note or
wrongfully attempting to foreclose on any collateral relating to the Mortgage
Loan, but in each case only to the extent permitted by applicable law.

 

Assumption and Release AgreementForm 6625Page 2Fannie Mae08-13© 2013 Fannie Mae



 

  

"Indemnitees" means, collectively, Original Lender, Fannie Mae, Loan Servicer
and their respective successors, assigns, agents, directors, officers, employees
and attorneys, and each current or substitute trustee under the Security
Instrument.

 

"Transfer Fee" means $295,080.24.

 

3.           Assumption of Transferor's Obligations.

 

Transferor hereby assigns and Transferee hereby assumes all of the payment and
performance obligations of Transferor set forth in the Note, the Security
Instrument, the Loan Agreement, and the other Loan Documents in accordance with
their respective terms and conditions, as the same may be modified from time to
time, including payment of all sums due by Transferor under the Loan Documents.
Transferee further agrees to abide by and be bound by all of the terms of the
Loan Documents, all as though each of the Loan Documents had been made, executed
and delivered by Transferee.

 

4.           Release of Transferor and Original Guarantor.

 

In reliance on Transferor's, Original Guarantor's and Transferee's and New
Guarantor's representations and warranties in this Agreement, Fannie Mae
releases Transferor and Original Guarantor from all of their respective
obligations under the Original Loan Documents, provided, however, that
Transferor is not released from any liability pursuant to this Agreement, or the
Environmental Indemnity, and Original Guarantor is not released from any
liability pursuant to this Agreement or the Guaranty with respect to guaranteed
obligations of Transferor under the Environmental Indemnity, in each case which
liability arises and accrues prior to the date hereof, regardless of when such
liability is discovered. If any material element of the representations and
warranties made by Transferor and Original Guarantor contained herein is false
as of the date of this Agreement, then the release set forth in this Section 4
will be deemed modified as of the date of this Agreement and Transferor and
Original Guarantor will remain obligated under the Original Loan Documents with
respect to liability for such material element as though there had been no such
release with respect thereto.

 

5.           Transferor's and Original Guarantor's Representations and
Warranties.

 

Transferor and Original Guarantor represent and warrant to Fannie Mae as of the
date of this Agreement that:

 

(a)           the Note has an unpaid principal balance of $29,508,023.80 and
prior to default currently bears interest at the Adjustable Rate;

 

(b)           the Loan Documents require that monthly payments in the amount of
the Monthly Debt Service Payment be made on or before the first (1st) day of
each month, continuing to and including the Maturity Date, when all sums due
under the Loan Documents will be immediately due and payable in full;

 

Assumption and Release AgreementForm 6625Page 3Fannie Mae08-13© 2013 Fannie Mae



 

  

(c)           there are no defenses, offsets or counterclaims to the Note, the
Security Instrument, the Loan Agreement, the Guaranty or the other Loan
Documents;

 

(d)           there are no defaults by Transferor under the provisions of the
Note, the Security Instrument, the Loan Agreement, the Guaranty or the other
Loan Documents;

 

(e)           all provisions of the Note, the Security Instrument, the Loan
Agreement, the Guaranty and other Loan Documents are in full force and effect;
and

 

(f)           there are no subordinate liens covering or relating to the
Mortgaged Property, nor are there any mechanics' liens or liens for unpaid taxes
or assessments encumbering the Mortgaged Property, nor has notice of a lien or
notice of intent to file a lien been received except for mechanics' or
materialmen's liens which attach automatically under the laws of the
Governmental Authority upon the commencement of any work upon, or delivery of
any materials to, the Mortgaged Property and for which Transferor is not
delinquent in the payment for any such services or materials.

 

6.           Transferee's and New Guarantor's Representations and Warranties.

 

Transferee and New Guarantor represent and warrant to Fannie Mae as of the date
of this Agreement that neither Transferee nor any New Guarantor has any
knowledge that any of the representations made by Transferor and Original
Guarantor in Section 5 above are not true and correct.

 

7.           Consent to Transfer.

 

(a)           Fannie Mae hereby consents to the Transfer and to the assumption
by Transferee of all of the obligations of Transferor under the Loan Documents,
subject to the terms and conditions set forth in this Agreement. Fannie Mae's
consent to the transfer of the Mortgaged Property to Transferee is not intended
to be and shall not be construed as a consent to any subsequent transfer which
requires Lender's consent pursuant to the terms of the Loan Agreement.

 

(b)           Transferor, Transferee, New Guarantor and Original Guarantor
understand and intend that Fannie Mae will rely on the representations and
warranties contained herein.

 

8.           Intentionally Omitted.

 

9.           Amendment and Modification of Loan Documents.

 

As additional consideration for Fannie Mae's consent to the Transfer as provided
herein, Transferee, New Guarantor and Fannie Mae hereby agree to a modification
and amendment of the Loan Documents as set forth in this Agreement and in the
Amended Loan Agreement.

 

(a)           Amendment and Modification of Security Instrument. The Security
Instrument is modified as shown on Exhibit C attached to this Agreement.

 

10.         Consent to Key Principal Change.

 

The parties hereby agree that the party identified as the Key Principal in the
Loan Agreement is hereby changed to Steven J. Sherwood, The Steven Sherwood
Trust, Established September 8, 1994, and Bluerock Residential Growth REIT, Inc.

 

Assumption and Release AgreementForm 6625Page 4Fannie Mae08-13© 2013 Fannie Mae



 

  

11.         Limitation of Amendment.

 

Except as expressly stated herein and in the Amended Loan Agreement, all terms
and conditions of the Loan Documents, including the Loan Agreement, Note and
Security Instrument, shall remain unchanged and in full force and effect.

 

12.         Further Assurances.

 

Transferee and New Guarantor agree at any time and from time to time upon
request by Fannie Mae to take, or cause to be taken, any action and to execute
and deliver any additional documents which, in the opinion of Fannie Mae, may be
necessary in order to assure to Fannie Mae the full benefits of the amendments
contained in this Agreement.

 

13.         Modification.

 

This Agreement and the Amended Loan Agreement embody and constitute the entire
understanding among the parties with respect to the transactions contemplated
herein, and all prior or contemporaneous agreements, understandings,
representations, and statements, oral or written, are merged into this
Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged, or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in such instrument. Except as expressly modified by this. Agreement and
the Amended Loan Agreement, the Loan Documents shall remain in full force and
effect and this Agreement shall have no effect on the priority or validity of
the liens set forth in the Security Instrument or the other Loan Documents,
which are incorporated herein by reference. Transferee and New Guarantor hereby
ratify the agreements made by Transferor and Original Guarantor to Fannie Mae in
connection with the Mortgage Loan and agree(s) that, except to the extent
modified hereby and in the Amended Loan Agreement, all of such agreements remain
in full force and effect.

 

14.         Priority; No Impairment of Lien.

 

Nothing set forth herein shall affect the priority, validity or extent of the
lien of any of the Loan Documents, nor, except as expressly set forth herein,
release or change the liability of any party who may now be or after the date of
this Agreement, become liable, primarily or secondarily, under the Loan
Documents.

 

15.         Costs.

 

Transferee and Transferor agree to pay all fees and costs (including attorneys'
fees) incurred by Fannie Mae and the Loan Servicer in connection with Fannie
Mae's consent to and approval of the Transfer, and the Transfer Fee in
consideration of the consent to that transfer.

 

16.         Financial Information.

 

Transferee and New Guarantor represent and warrant to Fannie Mae that all
financial information and information regarding the management capability of
Transferee and New Guarantor provided to the Loan Servicer or Fannie Mae was
true and correct as of the date provided to the Loan Servicer or Fannie Mae and
remains materially true and correct as of the date of this Agreement.

 

Assumption and Release AgreementForm 6625Page 5Fannie Mae08-13© 2013 Fannie Mae



 

  

17.         Indemnification.

 

(a)           Transferee and Transferor and Original Guarantor and New Guarantor
each unconditionally and irrevocably releases and forever discharges the
Indemnitees from all Claims, agrees to indemnify the Indemnitees, and hold them
harmless from any and all claims, losses, causes of action, costs and expenses
of every kind or character in connection with the Claims or the transfer of the
Mortgaged Property. Notwithstanding the foregoing, Transferor and Original
Guarantor shall not be responsible for any Claims arising from the action or
inaction of Transferee and New Guarantor, and Transferee and New Guarantor shall
not be responsible for any Claims arising from the action or inaction of
Transferor or Original Guarantor.

 

(b)           This release is accepted by Fannie Mae and Loan Servicer pursuant
to this Agreement and shall not be construed as an admission of liability on the
part of any party.

 

(c)           Each of Transferor and Transferee and Original Guarantor and New
Guarantor hereby represents and warrants that it has not assigned, pledged or
contracted to assign or pledge any Claim to any other person.

 

18.         Non-Recourse.

 

Solely respecting the Transferee and the New Guarantor, and without limitation
on Section 4 respecting the Transferor and the Original Guarantor, Article 3
(Personal Liability) of the Loan Agreement is hereby incorporated herein as if
fully set forth in the body of this Agreement.

 

19.         Governing Law; Consent to Jurisdiction and Venue.

 

Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement is hereby incorporated herein as if fully set forth in the body of
this Agreement.

 

20.         Notice.

 

(a)           Process of Serving Notice.

 

All notices under this Agreement shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at its respective address set
forth at the end of this Agreement; and

 

(3)         deemed given on the earlier to occur of:

 

Assumption and Release AgreementForm 6625Page 6Fannie Mae08-13© 2013 Fannie Mae



 

  

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or any express courier service.

 

(b)           Change of Address.

 

Any party to this Agreement may change the address to which notices intended for
it are to be directed by means of notice given to the other parties to this
Agreement in accordance with this Section 20.

 

(c)           Default Method of Notice.

 

Any required notice under this Agreement which does not specify how notices are
to be given shall be given in accordance with this Section 20.

 

(d)           Receipt of Notices.

 

No party to this Agreement shall refuse or reject delivery of any notice given
in accordance with this Agreement. Each party is required to acknowledge, in
writing, the receipt of any notice upon request by the other party.

 

21.         Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

 

22.         Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Agreement or any
other Loan Document shall not affect the validity or enforceability of any other
provision of this Agreement, all of which shall remain in full force and effect.
This Agreement contains the complete and entire agreement among the parties as
to the matters covered, rights granted and the obligations assumed in this
Agreement. This Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

23.         Construction.

 

(a)           The captions and headings of the sections of this Agreement are
for convenience only and shall be disregarded in construing this Agreement.

 

(b)           Any reference in this Agreement to an "Exhibit" or "Schedule" or a
"Section" or an "Article" shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Agreement or to a Section or Article of this Agreement. All exhibits and
schedules attached to or referred to in this Agreement, if any, are incorporated
by reference into this Agreement.

 

(c)           Any reference in this Agreement to a statute or regulation shall
be construed as referring to that statute or regulation as amended from time to
time.

 

Assumption and Release AgreementForm 6625Page 7Fannie Mae08-13© 2013 Fannie Mae



 

  

(d)           Use of the singular in this Agreement includes the plural and use
of the plural includes the singular.

 

(e)           As used in this Agreement, the term "including" means "including,
but not limited to" or "including, without limitation," and is for example only
and not a limitation.

 

Whenever a party's knowledge is implicated in this Agreement or the phrase "to
the knowledge" of a party or a similar phrase is used in this Agreement, such
party's knowledge or such phrase(s) shall be interpreted to mean to the best of
such party's knowledge after reasonable and diligent inquiry and investigation.

 

(g)           Unless otherwise provided in this Agreement, if Lender's approval
is required for any matter hereunder, such approval may be granted or withheld
in Lender's sole and absolute discretion.

 

(h)           Unless otherwise provided in this Agreement, if Lender's
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender's sole and absolute
discretion.

 

(i)           All references in this Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

"Lender may" shall mean at Lender's discretion, but shall not be an obligation.

 

24.         WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE RELATIONSHIP
BETWEEN THE PARTIES, THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.

 

Assumption and Release AgreementForm 6625Page 8Fannie Mae08-13© 2013 Fannie Mae



 

  

IN WITNESS WHEREOF, the parties have signed and delivered this Agreement under
seal (where applicable) or have caused this Agreement to be signed and delivered
under seal (where applicable) by its duly authorized representative. Where
applicable law so provides, the parties intend that this Agreement shall be
deemed to be signed and delivered as a sealed instrument.

 

  TRANSFEROR:   BRE MF CROWN RIDGE LLC, a Delaware limited liability company    
  By: /s/ Ola Hixson     Name: Ola Hixson     Title: Vice President       Notice
Address: 345 Park Avenue     New York, New York 10154        

 

STATE OF  NEW YORK NEW YORK County ss:



 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Ola Hixon, known to me to be the Vice President of
BRE MF Crown Ridge LLC, the limited liability company that executed the
foregoing instrument, known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that the same was the act of
the said limited liability company, and that he/she executed the same as the act
of such limited liability company for the purposes and consideration therein
expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this;-26th day of May 2017.

 

  /s/ Louisa D Luna   Notary Public in and for _________ County,

 

My Commission Expires:        



 

LOUISA D. LUNA

Notary Public, State of New York
No. 01106194439
Qualified in Kings County
Commission Expires 09/29/2020

 

Assumption and Release AgreementForm 6625Page S-1Fannie Mae08-13© 2013 Fannie
Mae



 

  

  ORIGINAL GUARANTOR:       BRE APARTMENT HOLDINGS, LLC, a   Delaware limited
liability company         By: /s/ Ola Hixson   Name: Ola Hixson   Title: Vice
President

 

  Notice Address: 345 Park Avenue     New York, New York 10154

 

STATE OF NEW YORK NEW YORK County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Ola Hixon, known to me to be the Vice President of
BRE Apartment Holdings LLC, the limited liability company that executed the
foregoing instrument, known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that the same was the act of
the said limited liability company, and that he/she executed the same as the act
of such limited liability company for the purposes and consideration therein
expressed and in the capacity therein stated.

 

2017. GIVEN UNDER MY HAND AND SEAL OF OFFICE this 26th day of May 2017

 

  /s/ Louisa D Luna   Notary Public in and for _________ County, ______________

 

My Commission Expires:    



 

LOUISA D. LUNA

Notary Public, State of New York
No. 011U6194439
Qualified in Kings County
Commission Expires 09/29/2020

 

Assumption and Release AgreementForm 6625Page S-2Fannie Mae08-13© 2013 Fannie
Mae



 



 

  TRANSFEREE:       BR CWS CROWN RIDGE OWNER, LLC, a Delaware limited liability
company       By: BR CWS 2017 Portfolio JV, LLC, a Delaware limited liability
company, its sole member           By: BR CWS Portfolio Member, LLC, a Delaware
limited liability company, its manager               By: /s/ Jordan B Ruddy    
  Jordan B Ruddy       Authorized Signatory

 

  The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:      
Debtor Name/Record Owner:   BR CWS Crown Ridge Owner, LLC       Debtor Chief
Executive Office Address:   do Bluerock Real Estate, L.L.C.   712 Fifth Avenue,
9th Floor   New York, New York 10019       Debtor Organizational ID Number:
6356669

 

  Notice Address: c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor New York,
New York 10019
Attention: Jordan B. Ruddy         with a copy to:       CWS Capital Partners
LLC 14
Corporate Plaza, Suite 210
Newport Beach, CA 92660

 

[Acknowledgement Follows on Next Page]

 

Assumption and Release AgreementForm 6625Page S-3Fannie Mae08-13© 2013 Fannie
Mae



 

 

STATE OF New York, New York County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Jordan B. Ruddy, known to me to be the Authorized
Signatory of BR CWS Portfolio Member, LLC, a Delaware limited liability company,
the manager of BR CWS 2017 Portfolio JV, LLC, a Delaware limited liability
company, the sole member of BR CWS Crown Ridge Owner, LLC, the limited liability
company that executed the foregoing instrument, known to me to be the person
whose name is subscribed to the foregoing instrument, and acknowledged to me
that the same was the act of the said limited liability company, and that he/she
executed the same as the act of such limited liability company for the purposes
and consideration therein expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 22 day of May 2017.

 

  /s/ Dale Pozzi   Notary Public in and for New York County,
New York

 

My Commission Expires:                            DALE POZZI
NOTARY PUBLIC-STATE OF NEW YORK
No. 01P06275397
Qualified In New York County
My Commission Expires 01-28-2021  

 

Assumption and Release AgreementForm 6625Page S-4Fannie Mae08-13© 2013 Fannie
Mae



 

  

  NEW GUARANTOR:       /s/ Steven J. Sherwood   Steven J. Sherwood       Address
for Notices to Guarantor:   9606 North Mopac Expressway, Suite 500
Austin, Texas 78759   Email address: mbarlow@cwscapital.com
gcarrnell@cwscapital.com
brose@cwscapital.com      

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.    

 

ACKNOWLEDGMENT

 

State of  Texas       County of Tarrant       On  April 4th, 2017 before me,
Caroline Reynolds, Notary Public     (Insert Name and Title otihe Officer)

personally appeared Steven J. Sherwood, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

I certify under PENALTY OF PERJURY under the laws of the State of Texas-that the
foregoing paragraph is true and correct.

 

Commission Expires 05.06.2017

 

Assumption and Release AgreementForm 6625Page S-5Fannie Mae08-13© 2013 Fannie
Mae



 

  

  GUARANTOR:       THE STEVEN SHERWOOD TRUST, ESTABLISHED SEPTEMBER 8, 1994, a
California trust         By: /s/ Steven J. Sherwood     Steve J. Sherwood    
Trustee         Address for Notices to Guarantor:   9606 North Mopac Expressway,
Suite   500 Austin, Texas 78759   Email address: mbarlow®cwscapital.com
gcarmell®cwscapital.com
brose@cwscapital.com        

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.  

 

ACKNOWLEDGMENT

 

State of Texas           County of -Tarrant-           On April 24, 2017 before
me, Caroline Reynolds, Notary Public,     (Insert Name and Title of the Officer)
 

personally appeared Steven J. Sherwood, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of Texas-that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal. Caroline Reynolds   Commission Expires 1.  
05-06-2017

 

Assumption and Release AgreementForm 6625Page S-6Fannie Mae08-13© 2013 Fannie
Mae



 

  

  FANNIE MAE:         By: Wells Fargo Bank, National Association, a     national
banking association, its attorney-in-fact             By: /s/ Christian Adrian  
    Christian Adrian       Managing Director

 

  Notice Address: Attention: Multifamily Operations     - Asset Management    
Drawer AM     3900 Wisconsin Avenue, N.W.     Washington, DC 20016

 

STATE OF New York New York County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Christian Adrian, known to me to be the Managing
Director of Wells Fargo Bank, National Association, the national banking
association, as attorney-in-fact for Fannie Mae, that executed the foregoing
instrument, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that the same was the act of the
said national banking association, and that he/she executed the same as the act
of such national banking association for the purposes and consideration therein
expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 14th day of May, 2017.

 

  /s/ Geeta Singh Ludwiczak   Notary Public

 



My Commission Expires:   G ETA SINGH LUDWICZAK     NOTAR PUBLIC STATE OF NEW
YORK
NEW YORK COUNTY
LIC. #01W6078059
COMM. EXP. 6/7/19

 

Assumption and Release AgreementForm 6625Page S-7Fannie Mae08-13© 2013 Fannie
Mae



 

  

EXHIBIT A to

ASSUMPTION AND RELEASE AGREEMENT

 

[Description of the Land]

 

BEING LOT 1, BLOCK 1, BABCOCK ROAD APARTMENTS, A SUBDIVISION ACCORDING TO THE
MAP OR PLAT THEREOF RECORDED IN VOLUME 9601, PAGE 168, OF THE DEED AND PLAT
RECORDS OF BEXAR COUNTY, TEXAS.

 

Assumption and Release AgreementForm 6625Page A-1Fannie Mae08-13© 2013 Fannie
Mae



 

  

EXHIBIT B to

ASSUMPTION AND RELEASE AGREEMENT

 

1.Multifamily Loan and Security Agreement (including any amendments, riders,
exhibits, addenda or supplements, if any) dated as of May 27, 2014, by and
between Transferor and Original Lender.

 

2.Multifamily Note dated as of May 27, 2014, by Transferor for the benefit of
Original Lender (including any amendments, riders, exhibits, addenda or
supplements, if any).

 

3.Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, (including any amendments, riders, exhibits, addenda or
supplements, if any) dated as of May 27, 2014, by Transferor for the benefit of
Original Lender.

 

4.Environmental Indemnity Agreement dated as of May 27, 2014, by Transferor for
the benefit of Original Lender (including any amendments, riders, exhibits,
addenda or supplements, if any).

 

Assumption and Release AgreementForm 6625Page B-1Fannie Mae08-13© 2013 Fannie
Mae



 

  

EXHIBIT C to

ASSUMPTION AND RELEASE AGREEMENT

 

[Modification to Security Instrument]

 

1.Section 1(m) of the Security Instrument is modified to remove the following
from the end thereof:

 

(but excluding any trademarks, trade names or goodwill relating to the names
"Orion" or "Blackstone" or any derivatives thereof);

 

2.Section 1(m) of the Security Instrument is further modified by adding the
following to the end thereof:

 

, excluding the names "CWS", "Marq" and "Marquis".

 

3.Section 3(b) of the Security Instrument is modified by deleting the following
phrase from the last sentence of the section:

 

to its direct and indirect partners and members".

 

  /s/ Initials     Borrower Initials  

 

Assumption and Release AgreementForm 6625Page C-1Fannie Mae08-13© 2013 Fannie
Mae



 